DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ratoff on 3/7/2022.
The application has been amended as follows: 
Cancel claims 3, 9 and 11-18; Replace all previous versions of claims 1-2 and 5 with the following:
1. (Currently amended) A method to clean mesa sidewalls of a template, comprising:
	depositing a curable material in a cleaning drop pattern onto an imprint field of a substrate selected from the group consisting of:  a device yielding substrate and a non-yielding substrate;
	contacting the curable material with the template, wherein the template has:
		a recessed surface;
		a mesa extending from the recessed surface;

		wherein the mesa sidewalls connect the recessed surface to the mesa;
	wherein, a relative position of the template to the cleaning drop pattern is such that the curable material spreads up the mesa sidewalls and does not contact the recessed surface;
	encapsulating the template extrusions on the mesa sidewalls as the curable material spreads up the mesa sidewalls;
	forming cured material by exposing the curable material to actinic radiation after the curable material has spread up the mesa sidewalls, and before the curable material contacts the recessed surface; and
	removing the template extrusions from the mesa sidewalls by separating the template from the cured material.

2. (Currently amended) The method according to claim 1, further comprising imprinting a plurality of imprint fields on the device yielding substrate, wherein imprinting a particular imprint field on the device yielding substrate comprises:
	depositing formable material onto the particular imprint field;
	contacting the formable material with the template;
	exposing the formable material to actinic radiation to form the cured formable material on the device yielding substrate and contaminating the mesa sidewalls with the cured formable material; and
	separating the template from the cured formable material; and
	wherein prior to the template contacting the curable material, the mesa sidewalls are contaminated with the template extrusions that include a first amount of the cured formable material, and wherein after the template is separated from the cured material, the mesa sidewalls are contaminated with less than the first amount of the cured formable material.

 

 
5. (Currently amended) The method according to claim 2, wherein the cured material forms line extrusions along the mesa sidewalls.

 
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach the limitations of claim 1.  Specifically, the prior art fails to teach cleaning mesa side walls of a template, wherein template extrusions of a cured formable material  are present on the side walls; depositing a curable material onto an imprint field of a substrate; spreading the curable material up the mesa side walls to encapsulate the template extrusions present on the mesa sidewalls; forming a cured material by exposing to actinic radiation; and removing the template extrusions from the side walls by separating the template from the cured material.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tavakkoli Kermani Ghariehalli et al. teach a frame curing method. Fletcher et al. teach a method of cleaning mesa side walls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711  
bsc